IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                  No. 99-60834
                                Summary Calendar



CHRISTINE T. HUTCHINSON,

                                                     Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                                     Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                           (1:98-CV-303-RG)
                         --------------------
                             June 27, 2002

Before HIGGINBOTHAM, WIENER, AND BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant           Christine   T.     Hutchinson     appeals    the

district     court's        judgment    affirming      the     Social     Security

Commissioner's decision to deny her disability benefits.                        She

argues that the Administrative Law Judge ("ALJ") used the wrong

legal    standard    to   determine    that    she    did    not   have   a   severe

impairment     and   that    the   ALJ's   decision     was   not   supported    by

substantial evidence.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     We have reviewed the record and parties' briefs, and we

conclude that the district court’s ruling is correct.        The ALJ

applied the proper standard under Stone v. Heckler, 752 F.2d 1099,

1101 (5th Cir. 1985), in determining that Hutchinson's impairments

were not severe at the time that her insured status ended.   We also

agree with the district court, contrary to Hutchinson's assertion,

that the ALJ's decision was supported by substantial evidence. See

Richardson v. Perales, 402 U.S. 389, 401 (1971); Leggett v. Chater,

67 F.3d 558, 564 (5th Cir. 1995).

AFFIRMED.




                                2